Citation Nr: 1410250	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder of the face and scalp, to include tinea versicolor, seborrheic dermatitis, and rosacea (skin disorder).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a September 2013 Board hearing, held by videoconference.  A transcript of the hearing is of record. 

The Virtual VA paperless claims processing system contains additional VA treatment records that have been considered by the RO and the Board.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for tinea corporis and irritation of the scalp and skin around the eyes, nose, cheeks, and chin with redness and rash, has been recharacterized as a claim of entitlement to service connection for a skin disorder of the face and scalp, to include tinea versicolor, seborrheic dermatitis, and rosacea (skin disorder), as reflected on the cover page.


FINDINGS OF FACT

1. The Veteran had a skin disorder of the face and scalp which existed prior to his active duty service.

2. The evidence is at least in equipoise as to whether the Veteran's skin disorder of the face and scalp worsened beyond its natural progression during his active duty service. 


CONCLUSION OF LAW

The criteria for aggravation of a preexisting skin disorder of the face and scalp have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties Under the Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to service connection for a skin disorder of the face and scalp has been granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran seeks service connection for a skin disorder of the face and scalp, which he contends was incurred in or aggravated by his active duty service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to establish entitlement to service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran has a current diagnosis of a skin disorder, variously diagnosed during the pendency of his claim as: tinea versicolor, as reflected in the April 2011VA skin examination, the February 2012 opinion of the Veteran's private physician, and the May 2012 opinion of the Veteran Center Medical Director; rosacea, as diagnosed by the February 2013 VA examiner and in the Veteran's September 2011 treatment records from the VAMC in Ft. Sill, Oklahoma; and seborrheic dermatitis, as reflected in the September 2011 VA treatment records and the February 2013 VA examination report and opinion.  The Veteran contends that the current skin disorder affecting his face and scalp either began during service, or, alternatively, was mildly symptomatic upon his entry into service and increased greatly in severity during his active duty service.  For the following reasons, the Board finds that service connection on the basis of aggravation of a preexisting condition is warranted. 

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In the present case, the presumption of soundness does not attach because clinical evaluation on entrance examination in June 1992 noted a facial skin disorder, specifically diagnosed at that time as seborrheic dermatitis.  

If, as here, a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2013); see also Wagner, 370 F.3d at 1096; Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002); Maxson v. West, 12 Vet. App. 453, 458 (1999).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Here, the evidence of record is at least in equipoise as to whether the Veteran's pre-existing skin disorder increased in severity during his active service.  In that regard, service treatment records (STRs) show that the Veteran sought treatment for his skin disorder on multiple occasions.  Specifically, a July 1993 record reflects that the Veteran was treated for a "rash" which was "mostly around [his] nose" but was "spreading," for which he was prescribed topical cream and shampoo.  A December 1993 dermatological consultation reflects diagnoses of "steroid acne" and "seborrhea" and for which the Veteran was prescribed topical medication.  STRs dated in August 1994 reflect continued use of the topical cream and shampoo for his seborrheic dermatitis, and a November 1994 screening note of acute medical care shows a diagnosis of "atopic dermatitis" for which topical medication was prescribed.  Additionally, May 1996 and February 1997 records reflect diagnoses of tinea versicolor, treated with topical medication, and a July 1998 record diagnosing "recurrent fungal dermatitis" and prescribing topical medication and shampoo.  Finally, a June 2000 consultation report reflects the Veteran's treatment of his tinea versicolor with topical cream and prescription shampoo.

Post service, October 2003 VA treatment records reflect treatment for "chronic skin fungus (T. versicolor)," treated with medicated shampoo and topical ointment.  Additionally, September 2011 VA treatment records reflect that the Veteran presented with papules and erythema of the face and scaly red plaques on his anterior scalp.  The diagnosis was rosacea and seborrheic dermatitis, for which he was prescribed topical cream and medicated shampoo.  Subsequent VA treatment records in December 2011, March 2012, May 2012, and September 2012 show improvement of the Veteran's skin disorder with use of the topical cream, shampoo, and oral antibiotics.

The Veteran was afforded a VA skin examination in April 2011.  Based upon a consideration of the Veteran's claims file, his STRs, and his VA treatment records, the examiner noted the following symptoms on the Veteran's face and scalp: exfoliation, crusting, induration of more than six square inches and hyperpigmentation of more than six square inches.  The examining physician diagnosed tinea versicolor of the scalp and face based on the Veteran's long history of persistent rash and his current symptoms consistent with tinea versicolor.  The physician opined that the Veteran's skin disorder was aggravated by military service.  He reasoned that the frequency with which the Veteran sought treatment for his skin disorder evidenced aggravation of the condition, although the examiner stated that he could not determine a baseline for the Veteran's skin disorder to determine the precise level of aggravation.

The Veteran submitted a letter from a private physician, H.S.H. dated in February 2012.  Dr. H. provided a diagnosis of tinea versicolor and opined that the Veteran's skin condition was more likely than not aggravated by active duty.  He based this opinion on a review of the STRs and the history provided by the Veteran.  He noted that the Veteran's description of the level of severity of the skin disorder when he entered active duty indicates that his condition was "mild or inactive."  Furthermore, Dr. H. stated that the "frequency of treatment while on active duty shows a pattern of aggravation and/or possible resistance to the treatment being provided."  In support of his opinion, he further noted that fungal infections of the type affecting the Veteran can develop resistance after repeated treatment, leading to an increase in both the frequency and the severity of outbreaks.  Thus, he determined that the Veteran's skin disorder was aggravated by his service and "continues to be worse than it was at the time of enlistment."

A May 2012 letter from Dr. J.R.W. additionally opines that the Veteran's skin disorder was aggravated by his active service.  The letter notes that because the July 1992 entrance examination is devoid of any indication of the level of the Veteran's skin disorder, Dr. W. relied upon the Veteran's description of the condition at enlistment as being inactive with only minimal discoloration and no recent medication treatment.  Dr. W. stated that the STRs showed multiple sick call visits and treatment with increased frequency and increased area affected by the condition.  He thus concluded that, based upon the Veteran's current need for daily medication to control and minimize the outbreaks, "it is reasonable to conclude the Veteran's skin condition does meet VA's requirement for aggravation of a preexisting condition."

The Veteran was afforded a second VA skin examination in February 2013.  The examiner diagnosed rosacea of the face and seborrheic dermatitis of the scalp.  The examiner opined that the Veteran's current skin disorder was not aggravated by service.  The examiner based this opinion on a review of the claims file, including the Veteran's STRs, and an examination of the Veteran.  The examiner further stated that the initial diagnosis of facial seborrheic dermatitis on entrance in July 1992 was incorrect, as were the previous diagnoses of tinea versicolor and tinea corporis of the face.  Rather, the examiner stated that the recent improvement of the Veteran's facial skin condition upon treatment for rosacea was evidence that the current diagnosis was correct.  Furthermore, the examiner stated that rosacea does not normally progress and will not respond to medications except those which the Veteran was currently taking.  With regard to the Veteran's scalp, the examiner diagnosed seborrheic dermatitis and stated that no evidence was found in records of diagnosis or treatment of a scalp condition.  On this basis, the examiner opined that the Veteran's skin disorder of the scalp was unrelated to service and his facial skin disorder was not aggravated beyond its natural progression by any in-service event, injury, or illness.

In a February 2012 statement, the Veteran asserted that, at the time of enlistment, he had residual discoloration due to a prior skin condition that had resolved or was inactive, which was what the examiner noted on the July 1992 entrance examination.  At his September 2013 Board hearing, the Veteran testified that his current skin condition manifested in the spring of 1993 and that he did not have symptoms prior to his military service.

Initially, the Board notes that the Veteran is fully competent to attest to the symptomatology of his skin disorder, including attesting to symptoms prior to and during service, and also to continuing symptoms after discharge.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 38 C.F.R. § 3.159(a)(2).  The Board finds probative the competent evidence of his reports of in-service skin problems as well as his competent report of the continuing skin problems since service.  Additionally, the Veteran's reports of minimal or nonexistent skin symptomatology prior to entry into service and the onset of symptoms in the "Spring of 1993" are consistent with his STRs which show that although a facial skin condition was noted on his entrance examination, he was first treated for a "spreading" facial rash in July 1993.  Also, a December 1993 dermatological consultation reports notes a six-month history of facial rash, further supporting his contention that his severe skin symptoms manifested in the Spring of 1993.  Thus, the Board finds the Veteran's testimony and statements regarding his symptomatology prior to, during, and subsequent to service to be competent and credible, and therefore, ultimately probative.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Layno, 6 Vet. App. at 469-71; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

There is, nonetheless, conflicting medical evidence regarding whether the Veteran's preexisting skin disorder of the face and scalp was aggravated by service.  However, the Board finds that despite the February 2013 VA examiner's opinion that the Veteran's facial skin disorder was not aggravated by service and that his scalp condition was similarly unrelated to his active service, his conclusion failed to consider both the Veteran's statements regarding a history of symptoms during service and the in-service prescription of medicated shampoo, as indicated in STRs dated in July 1993, August 1994, July 1998, and June 2000, consistent with the Veteran's treatment for a scalp condition throughout his active service.  Moreover, the February 2013 VA examiner did not adequately support the ultimate conclusions.  Specifically, the examination report fails to list or describe any of the Veteran's current symptoms, except to say that the symptoms have improved with treatment, and does not indicate which symptoms form the basis of the examiner's ultimate determination that the Veteran's previous diagnoses of recurrent facial fungal rash were incorrect.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).

In contrast, the April 2011 examiner's opinion that the Veteran's skin disorder was aggravated by his service contains a recitation of the Veteran's observable skin symptomatology, including a list of both the subjective and objective factors upon which the examiner based the diagnosis of tinea versicolor.  Moreover, the February 2012 private medical opinion of Dr. H.S.H. and the May 2012 private medical opinion of Dr. J.R.W. were supported by a review of the claims file and the Veteran's STRs, as well as by rationale, specifically that the frequency of the Veteran's treatment while in service coupled with his reported history indicated a worsening during service, possibly related to the skin condition having developed a resistance to the in-service treatment.  Additionally, these opinions are bolstered by the Veteran's service treatment records, which document a rash that was "spreading" over his face, the prescription of medicated shampoo for treatment of his scalp condition, and frequent treatment for recurring symptoms.  Thus, the Board has afforded significant probative value to the positive medical opinion of the April 2011 VA examiner, the February 2012 private medical opinion of Dr. H.S.H., and the May 2012 private medical opinion of Dr. J.R.W.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See also Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board regards the opinions of the April 2011 VA examiner and the private opinions of Dr. H.S.H. and Dr. J.R.W. as sufficient to place the evidence in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Accordingly, on balance, the evidence of record collectively shows that the Veteran's preexisting skin disorder of the face and scalp increased in severity during his active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Considering all of the evidence together, and resolving reasonable doubt in favor of the Veteran, the Board thus finds that it is at least as likely as not that his skin disorder of the face and scalp that preexisted his active service was aggravated by his military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran entered military service with a noted skin condition, diagnosed as seborrheic dermatitis.  Nearly a year later, he was treated for a rash "spreading" on his face and prescribed topical ointment and medicated shampoo.  On multiple occasions for the remainder of his service, he required refills of his prescriptions and treatment for persistent skin problems.  Additionally, VA and private physicians have opined that his skin disorder was aggravated by service beyond its natural progression based on review of the medical evidence and examination of the Veteran.

The only countervailing evidence of record, the February 2013 negative opinion, does not rise to the level of clear and unmistakable evidence sufficient to rebut the presumption of aggravation.  See 38 C.F.R. § 3.306(b); Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

Therefore, because the most probative medical and lay evidence establishes that the Veteran had aggravation of his preexisting skin disorder of his face and scalp during service and continues to suffer from that skin disorder, service connection is granted for a skin disorder of the face and scalp, to include tinea versicolor, seborrheic dermatitis, and rosacea.  See 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.  See also 38 U.S.C.A. §§ 1110, 1153, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disorder of the face and scalp as a preexisting disability aggravated by service is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


